DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2021 and 12/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (U.S. Patent Application Publication No. 2019/0291720 A1; hereinafter Xiao) in view of Nagavalli et al. (U.S. Patent Application Publication No. 2021/0302187 A1; hereinafter Nagavalli).
Regarding claim 1, Xiao discloses:
A method for generating a parking model, comprising: obtaining a plurality of sample sets, each sample set comprising driving data of a target 5vehicle driving from a preset spot to a target parking spot (paths data structure can include one or store one or more paths which include historical paths, see at least [0025]); 
constructing a parking cruise space for the target vehicle based on each sample set (parking zone data structure 1342 include or stores information about the parking zone, see at least [0026]), and extracting a first parking trajectory corresponding to each sample set from each parking cruise space (historical data 134 is obtained to generate a path, see at least [0031]), wherein the parking cruise space is configured to identify a virtual space in which the target vehicle drives from the preset spot to the target parking spot (historical path refers to previous path used by data processing system for same or similar parking zone, see at least [0106] and Fig. 5); 10
performing model training based on the target sample data to generate a target parking model (“The data processing system can generate, with a third neural network, a second path to park the vehicle based on the first path, vehicle dynamics information and at least one historical path stored in vehicle memory” see at least [0106]).
Xiao does not disclose:
recognizing an abnormal position on each first parking trajectory, and deleting driving data corresponding to the abnormal position from a sample set corresponding to each first parking trajectory to obtain target sample data 
However, Nagavalli teaches
recognizing an abnormal position on each first parking trajectory, and deleting driving data corresponding to the abnormal position from a sample set corresponding to each first parking trajectory to obtain target sample data (remove any path priors by filtering paths that are not associated with vehicle’s planned path, see at least [0087] and Fig. 5C)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path generation disclosed by Xiao by adding the filter taught by Nagavalli. One of ordinary skill in the art would have been motivated to make this modification in order to “assist the AV's on-board computing system in deriving a planned path that includes” a vehicle’s intended route (see [0087]).
Regarding claim 2, the combination of Xiao and Nagavalli teach the elements above and Xiao further discloses:
obtaining a reference parking trajectory of the target vehicle driving from the preset spot to 20the target parking spot (historical path is a previous path used by the system in the same parking zone, see at least [0106])
Xiao does not disclose:
comparing each first parking trajectory with the reference parking trajectory to obtain the abnormal position on each first parking trajectory; and deleting the driving data corresponding to the abnormal position from the sample set corresponding to each first parking trajectory
However, Nagavalli teaches:
comparing each first parking trajectory with the reference parking trajectory to obtain the abnormal position on each first parking trajectory (computing system filters respective subset of prior paths for each road segment 102, 103, 108, and 109, see at least [0087] and Fig. 5C); and 
deleting the driving data corresponding to the abnormal position from the sample set corresponding to each first parking trajectory (computing system removes any prior paths that are not associated with vehicle’s intended path, i.e. left turn, see at least [0087] and Fig. 5C)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path generation disclosed by Xiao by adding the filter taught by Nagavalli. One of ordinary skill in the art would have been motivated to make this modification in order to “assist the AV's on-board computing system in deriving a planned path that includes” a vehicle’s intended route (see [0087]).
Regarding claim 3, the combination of Xiao and Nagavalli teach the elements above but Xiao does not disclose:
for each position on the reference parking trajectory, recognizing whether a corresponding position of the position on the reference parking trajectory on each first parking trajectory is the 30abnormal position; and in a case that the corresponding position of the position on the reference parking trajectory on 27PIDE3202666USat least one first parking trajectory is a normal position, deleting driving data corresponding to the abnormal position from sample sets corresponding to first parking trajectories other than the at least one first parking trajectory.
However, Nagavalli teaches:
for each position on the reference parking trajectory, recognizing whether a corresponding position of the position on the reference parking trajectory on each first parking trajectory is the 30abnormal position (computing system filters prior paths on each road segment to determine whether prior path is same as intended path, see at least [0087] and Fig. 5C); and 
in a case that the corresponding position of the position on the reference parking trajectory on 27PIDE3202666USat least one first parking trajectory is a normal position, deleting driving data corresponding to the abnormal position from sample sets corresponding to first parking trajectories other than the at least one first parking trajectory (computing system filters to keep prior paths that are associated with travelling on the intended left turn, see at least [0087] and Fig. 5C).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path generation disclosed by Xiao by adding the filter taught by Nagavalli. One of ordinary skill in the art would have been motivated to make this modification in order to “assist the AV's on-board computing system in deriving a planned path that includes” a vehicle’s intended route (see [0087]).
Regarding claim 4, the combination of Xiao and Nagavalli teach the elements above but Xiao does not disclose:
obtaining difference information between each first parking trajectory and the reference parking trajectory at the abnormal position in the case that the corresponding position of the position on the reference parking trajectory on each first parking trajectory is the abnormal position; 10determining a sample set having a minimum difference with the reference parking trajectory at the abnormal position based on the difference information; and retaining driving data corresponding to the abnormal position in the sample set having the minimum difference, and deleting driving data corresponding to the abnormal position in each sample set other than the sample set having the minimum difference.
However, Nagavalli teaches:
obtaining difference information between each first parking trajectory and the reference parking trajectory at the abnormal position in the case that the corresponding position of the position on the reference parking trajectory on each first parking trajectory is the abnormal position (computing system filters subset of path priors according to each segment such that paths going forward in 102 are not removed because they still match the vehicle’s path in that segment, see at least [0087] and Fig. 5C); 10
determining a sample set having a minimum difference with the reference parking trajectory at the abnormal position based on the difference information (at segment 103, computing system determines whether subsets of path priors are associated with left turn or not, see at least [0087] and Fig. 5C); and 
retaining driving data corresponding to the abnormal position in the sample set having the minimum difference (computing system retains path priors which are associated with a left turn though they do not match a perfect curve, see at least [0087] and Fig. 5C), and 
deleting driving data corresponding to the abnormal position in each sample set other than the sample set having the minimum difference (computing system removes path priors that are associated with straight through in road segment 103, see at least [0087] and Fig. 5C).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path generation disclosed by Xiao by adding the filter taught by Nagavalli. One of ordinary skill in the art would have been motivated to make this modification in order to “assist the AV's on-board computing system in deriving a planned path that includes” a vehicle’s intended route (see [0087]).
Regarding claim 5, the combination of Xiao and Nagavalli teach the elements above but Xiao does not disclose:
extracting reference driving data of the abnormal position from a sample set corresponding to the reference parking trajectory in the case that the corresponding position of the position on the reference parking trajectory on each first parking trajectory is the abnormal position; and 20replacing the driving data of the abnormal position in each sample set with the reference driving data.
However, Nagavalli teaches:
extracting reference driving data of the abnormal position from a sample set (filtered subset of path priors for left turn) corresponding to the reference parking trajectory (left turn) in the case that the corresponding position of the position on the reference parking trajectory on each first parking trajectory is the abnormal position (filtered subset of path priors for the left turn are selected to create a set of points to fit a curve, see at least [0088]-[0089]); and 20
replacing the driving data of the abnormal position in each sample set with the reference driving data (computing system fits a curve to control vehicle, see at least [0089]-[0090] and Fig. 5E-5F).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path generation disclosed by Xiao by adding the filter taught by Nagavalli. One of ordinary skill in the art would have been motivated to make this modification in order to “assist the AV's on-board computing system in deriving a planned path that includes” a vehicle’s intended route (see [0087]).
Regarding claim 6, the combination of Xiao and Nagavalli teach the elements above and Xiao further discloses:
obtaining a similarity between each two first parking trajectories; and selecting a parking trajectory from the extracted first parking trajectories as the reference parking trajectory based on the similarity (historical path is previous path used by data processing system for same or similar parking zone, see at least [0106]).
Regarding claim 7, the combination of Xiao and Nagavalli teach the elements above and Xiao further discloses:
displaying each parking cruise space and each first parking trajectory (data processing system can display path being followed on a display, see at least [0089]; display 735 displays information to user, see at least [0108]; display three-dimensional map, see at least claim 4); 28PIDE3202666US
monitoring a parking trajectory selection operation (data processing system 102 selects a neural network configured to generate paths for a type of parking zone, see at least [0061]), and 
determining a first parking trajectory selected by the parking trajectory selection operation as the reference parking trajectory (second path is a selected or final path that is generated by taking into account vehicle dynamics information, see at least [0066]).
Regarding claim 8, the combination of Xiao and Nagavalli teach the elements above and Xiao further discloses:
obtaining design data or map data of a parking region to which the target parking spot belongs (digital map data structure 126 includes, stores, or maintains digital map data to generate a path based on a parking zone or characteristic of a parking zone, see at least [0023] and [0047])); and 
planning a parking trajectory for the target vehicle as the reference parking trajectory based on the design data or map data, the preset spot and the target parking spot (second neural network 116 is trained using the digital maps to produce one or more paths based on the map, see at least [0060]-[0061]).
Regarding claim 9, the combination of Xiao and Nagavalli teach the elements above and Xiao further discloses:
obtaining spatial coordinate data of a vehicle-mounted camera on the target vehicle based on the image data and the vehicle body attitude data in each sample set (“Paths can be stored as path data that can indicate coordinates, direction, velocity, angles, arcs, curves, a path function, or multiple path segments combined to form a single path”, see at least [0025]; data processing system 102 collects data from sensors 142 such as camera on vehicle, see at least [0032])); 
constructing the parking cruise space based on the spatial coordinate data of the vehicle-mounted camera (generating digital map data structure based on one or more sensors 142, see at least [0047]); and 
extracting horizontal coordinate data from the parking cruise space to generate the first parking trajectory (three-dimension dynamic map includes x-y-z coordinate plane, see at least [0059]; which is used to produce one or more paths, see at least [0060]).
Regarding claim 10, the combination of Xiao and Nagavalli teach the elements above and Xiao further discloses:
retaining the image data (sensor data structures 124 can store information collected by sensors 142, see at least [0022]) 
Xiao does not disclose:
deleting vehicle body attitude data corresponding to the abnormal position from the sample 25set
However, Nagavalli teaches:
deleting vehicle body attitude data corresponding to the abnormal position from the sample 25set (path priors include position and orientation values and other metadata, see at least [0039] and [0042]) *Examiner sets forth, erasing path prior data includes deleting position, orientation values, and other metadata 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path generation disclosed by Xiao by adding the deletion of path prior data taught by Nagavalli. One of ordinary skill in the art would have been motivated to make this modification in order to “assist the AV's on-board computing system in deriving a planned path that includes” a vehicle’s intended route by deleting unnecessary data (see [0087]).
Regarding claim 11, the combination of Xiao and Nagavalli teach the elements above but Xiao does not explicitly disclose:
obtaining a plurality of candidate sample sets and a generation time point of each candidate sample set; and 30selecting the plurality of sample sets from the plurality of candidate sample sets based on the generation time point of each candidate sample set.
However, Nagavalli teaches:
obtaining a plurality of candidate sample sets and a generation time point of each candidate sample set (path priors includes contextual variables such as time-of-day, see at least [0005]) ; and 30
selecting the plurality of sample sets from the plurality of candidate sample sets based on the generation time point of each candidate sample set (sampling a set of path priors can include filtering to include contextual information such as time-of-day, see at least [0006] and [0033]) .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path generation disclosed by Xiao by adding the time-of-day taught by Nagavalli. One of ordinary skill in the art would have been motivated to make this modification in order to use “contextual information related to the AV's current operation… as a basis for dynamically selecting the sampling rate” (see [0070]).
Regarding claim 14, Xiao discloses:
An electronic device, comprising: 20at least one processor (data processing system 102 includes processors, see at least [0028]); and 
a memory, communicatively coupled to the at least one processor, wherein the memory is configured to store instructions executable by the at least one processor (data processing system 102 fetches instructions from memory unit, see at least [0028]), and when the instructions are executed by the at least one processor, the at least one processor is caused to implement a method for generating a parking model, the method 25comprising: 
obtaining a plurality of sample sets, each sample set comprising driving data of a target vehicle driving from a preset spot to a target parking spot (paths data structure can include one or store one or more paths which include historical paths, see at least [0025]); 
constructing a parking cruise space for the target vehicle based on each sample set (parking zone data structure 1342 include or stores information about the parking zone, see at least [0026]), and extracting a first parking trajectory corresponding to each sample set from each parking cruise 30space (historical data 134 is obtained to generate a path, see at least [0031]), wherein the parking cruise space is configured to identify a virtual space in which the target vehicle drives from the preset spot to the target parking spot (historical path refers to previous path used by data processing system for same or similar parking zone, see at least [0106] and Fig. 5); 30PIDE3202666US
performing model training based on the target sample data to generate a target parking model (“The data processing system can generate, with a third neural network, a second path to park the vehicle based on the first path, vehicle dynamics information and at least one historical path stored in vehicle memory” see at least [0106]).
Xiao does not disclose:
recognizing an abnormal position on each first parking trajectory, and deleting driving data corresponding to the abnormal position from a sample set corresponding to each first parking trajectory to obtain target sample data
However, Nagavalli teaches:
recognizing an abnormal position on each first parking trajectory, and deleting driving data corresponding to the abnormal position from a sample set corresponding to each first parking trajectory to obtain target sample data (remove any path priors by filtering paths that are not associated with vehicle’s planned path, see at least [0087] and Fig. 5C)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path generation disclosed by Xiao by adding the filter taught by Nagavalli. One of ordinary skill in the art would have been motivated to make this modification in order to “assist the AV's on-board computing system in deriving a planned path that includes” a vehicle’s intended route (see [0087]).
Regarding claim 15, the combination of Xiao and Nagavalli teach the elements above and Xiao further discloses:
obtaining a reference parking trajectory of the target vehicle driving from the preset spot to the target parking spot (historical path is a previous path used by the system in the same parking zone, see at least [0106])
Xiao does not disclose:
comparing each first parking trajectory with the reference parking trajectory to obtain the abnormal position on each first parking trajectory; and deleting the driving data corresponding to the abnormal position from the sample set 15corresponding to each first parking trajectory.
However, Nagavalli teaches:
comparing each first parking trajectory with the reference parking trajectory to obtain the abnormal position on each first parking trajectory (computing system filters respective subset of prior paths for each road segment 102, 103, 108, and 109, see at least [0087] and Fig. 5C); and 
deleting the driving data corresponding to the abnormal position from the sample set 15corresponding to each first parking trajectory (computing system removes any prior paths that are not associated with vehicle’s intended path, i.e. left turn, see at least [0087] and Fig. 5C)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path generation disclosed by Xiao by adding the filter taught by Nagavalli. One of ordinary skill in the art would have been motivated to make this modification in order to “assist the AV's on-board computing system in deriving a planned path that includes” a vehicle’s intended route (see [0087]).
Regarding claim 16, the combination of Xiao and Nagavalli teach the elements above but Xiao does not disclose:
for each position on the reference parking trajectory, recognizing whether a corresponding 20position of the position on the reference parking trajectory on each first parking trajectory is the abnormal position (computing system filters prior paths on each road segment to determine whether prior path is same as intended path, see at least [0087] and Fig. 5C); and 
in a case that the corresponding position of the position on the reference parking trajectory on at least one first parking trajectory is a normal position, deleting driving data corresponding to the abnormal position from sample sets corresponding to first parking trajectories other than the at 25least one first parking trajectory (computing system filters to keep prior paths that are associated with travelling on the intended left turn, see at least [0087] and Fig. 5C).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path generation disclosed by Xiao by adding the filter taught by Nagavalli. One of ordinary skill in the art would have been motivated to make this modification in order to “assist the AV's on-board computing system in deriving a planned path that includes” a vehicle’s intended route (see [0087]).
Regarding claim 17, the combination of Xiao and Nagavalli teach the elements above but Xiao does not disclose:
obtaining difference information between each first parking trajectory and the reference parking trajectory at the abnormal position in the case that the corresponding position of the 30position on the reference parking trajectory on each first parking trajectory is the abnormal position; 31PIDE3202666USdetermining a sample set having a minimum difference with the reference parking trajectory at the abnormal position based on the difference information; and retaining driving data corresponding to the abnormal position in the sample set having the minimum difference, and deleting driving data corresponding to the abnormal position in each 5sample set other than the sample set having the minimum difference.
However, Nagavalli teaches:
obtaining difference information between each first parking trajectory and the reference parking trajectory at the abnormal position in the case that the corresponding position of the 30position on the reference parking trajectory on each first parking trajectory is the abnormal position (computing system filters subset of path priors according to each segment such that paths going forward in 102 are not removed because they still match the vehicle’s path in that segment, see at least [0087] and Fig. 5C); 31PIDE3202666US
determining a sample set having a minimum difference with the reference parking trajectory at the abnormal position based on the difference information (at segment 103, computing system determines whether subsets of path priors are associated with left turn or not, see at least [0087] and Fig. 5C); and 
retaining driving data corresponding to the abnormal position in the sample set having the minimum difference (computing system retains path priors which are associated with a left turn though they do not match a perfect curve, see at least [0087] and Fig. 5C), and 
deleting driving data corresponding to the abnormal position in each 5sample set other than the sample set having the minimum difference (computing system removes path priors that are associated with straight through in road segment 103, see at least [0087] and Fig. 5C).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path generation disclosed by Xiao by adding the filter taught by Nagavalli. One of ordinary skill in the art would have been motivated to make this modification in order to “assist the AV's on-board computing system in deriving a planned path that includes” a vehicle’s intended route (see [0087]).
Regarding claim 18, the combination of Xiao and Nagavalli teach the elements above but Xiao does not disclose:
extracting reference driving data of the abnormal position from a sample set corresponding to the reference parking trajectory in the case that the corresponding position of the position on the 10reference parking trajectory on each first parking trajectory is the abnormal position; and replacing the driving data of the abnormal position in each sample set with the reference driving data.
However, Nagavalli teaches:
extracting reference driving data of the abnormal position from a sample set (filtered subset of path priors for left turn) corresponding to the reference parking trajectory (left turn) in the case that the corresponding position of the position on the 10reference parking trajectory on each first parking trajectory is the abnormal position (filtered subset of path priors for the left turn are selected to create a set of points to fit a curve, see at least [0088]-[0089]); and 
replacing the driving data of the abnormal position in each sample set with the reference driving data (computing system fits a curve to control vehicle, see at least [0089]-[0090] and Fig. 5E-5F).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path generation disclosed by Xiao by adding the filter taught by Nagavalli. One of ordinary skill in the art would have been motivated to make this modification in order to “assist the AV's on-board computing system in deriving a planned path that includes” a vehicle’s intended route (see [0087]).
Regarding claim 19, the combination of Xiao and Nagavalli teach the elements above and Xiao further discloses:
obtaining a similarity between each two first parking trajectories; and selecting a parking trajectory from the extracted first parking trajectories as the reference parking trajectory based on the similarity (historical path is previous path used by data processing system for same or similar parking zone, see at least [0106]).
Regarding claim 20, Xiao discloses: 
A non-transitory computer readable storage medium having computer instructions stored thereon (instructions are fetched from a memory unit, see at least [0028]), wherein the computer instructions are configured to cause a computer to implement a method for generating a parking model, the method comprising (data processing system processes instructions, see at least [0028]): 
obtaining a plurality of sample sets, each sample set comprising driving data of a target vehicle driving from a preset spot to a target parking spot (paths data structure can include one or store one or more paths which include historical paths, see at least [0025]); 25
constructing a parking cruise space for the target vehicle based on each sample set (parking zone data structure 1342 include or stores information about the parking zone, see at least [0026]), and extracting a first parking trajectory corresponding to each sample set from each parking cruise space (historical data 134 is obtained to generate a path, see at least [0031]), wherein the parking cruise space is configured to identify a virtual space in which the target vehicle drives from the preset spot to the target parking spot (historical path refers to previous path used by data processing system for same or similar parking zone, see at least [0106] and Fig. 5); 
recognizing an abnormal position on each first parking trajectory, and deleting driving data 30corresponding to the abnormal position from a sample set corresponding to each first parking trajectory to obtain target sample data; and 32PIDE3202666US
performing model training based on the target sample data to generate a target parking model (“The data processing system can generate, with a third neural network, a second path to park the vehicle based on the first path, vehicle dynamics information and at least one historical path stored in vehicle memory” see at least [0106]).
Xiao does not disclose:
recognizing an abnormal position on each first parking trajectory, and deleting driving data 30corresponding to the abnormal position from a sample set corresponding to each first parking trajectory to obtain target sample data 32PIDE3202666US
However, Nagavalli teaches:
recognizing an abnormal position on each first parking trajectory, and deleting driving data 30corresponding to the abnormal position from a sample set corresponding to each first parking trajectory to obtain target sample data (remove any path priors by filtering paths that are not associated with vehicle’s planned path, see at least [0087] and Fig. 5C)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path generation disclosed by Xiao by adding the filter taught by Nagavalli. One of ordinary skill in the art would have been motivated to make this modification in order to “assist the AV's on-board computing system in deriving a planned path that includes” a vehicle’s intended route (see [0087]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Nagavalli as applied to claim 1 above and further in view of Mande et al. (U.S. Patent Application Publication No. 2017/0344855 A1; hereinafter Mande).
Regarding claim 12, the combination of Xiao and Nagavalli teach the elements above and Xiao further discloses:
obtaining a plurality of candidate sample sets (second neural network 230 outputs one or more candidate paths, see at least [0086]), and 
obtaining a number of images in each candidate sample set (candidate paths are created using digital map or 3D dynamic map which is created by images, see at least [0086]) 5
The combination of Xiao and Nagavalli does not teach:
determining a first candidate sample set with a difference value between the number of images and a reference number greater than or equal to a first preset value, and 
deleting the first candidate sample set from the plurality of candidate sample sets to obtain the plurality of sample sets.
However, Mande teaches:
determining a first candidate sample set with a difference value between the number of images and a reference number greater than or equal to a first preset value, and deleting the first candidate sample set from the plurality of candidate sample sets to obtain the plurality of sample sets (trajectories having fewer than a certain minimum number of data points are not meaningful and can be discarded, see at least [0075]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path generation disclosed by Xiao and the filter taught by Nagavalli by adding the minimum number of data points taught by Mande. One of ordinary skill in the art would have been motivated to make this modification in order to have “meaningful data” and to obtain trajectories that have a sufficient number of data points (see [0075]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Nagavalli as applied to claim 1 above and further in view of Micelli et al. (U.S. Patent No. 10,960,876 B2; hereinafter Micelli).
Regarding claim 13, the combination of Xiao and Nagavalli teach the elements above and Xiao further discloses:
obtaining a plurality of candidate sample sets (second neural network 230 outputs one or more candidate paths, see at least [0086]), and 
Xiao and Nagavalli do not teach:
a number of reversing times
However, Micelli teaches:
obtaining a number of reversing times of the target vehicle while the target vehicle drives from the preset point to the target parking point based on each candidate sample set (taking into account a number of direction changes of the vehicle between forward motion and rear motion, see at least col. 2 lines 17-20); and 
obtaining a second candidate sample set with a difference value between the number of 15reversing times and a reference value greater than or equal to a second preset value (initializing switchings to the chosen maximum number of switchings, see at least col. 10 lines 34-37) , and 
deleting the second candidate sample set from the plurality of candidate sample sets to obtain the plurality of sample sets (maximum number of gear switchings is associated with a termination tolerance, see at least col. 6 lines 59-63).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path generation disclosed by Xiao and the filter taught by Nagavalli by adding the maximum number of gear switching taught by Micelli. One of ordinary skill in the art would have been motivated to make this modification in order “to compute a set of vehicle controls implementing an optimal parking maneuver to reach a target state corresponding to a given parking target” (see col. 1 lines 23-25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luo (U.S. Patent Application Publication No. 2020/0191586 A1) teaches a parking system for autonomous vehicles by selecting a path out of one or more candidate paths.
Wang et al. (U.S. Patent Application Publication No. 2018/0194344 A1) teaches a system to autonomously navigate a vehicle along a stored navigational path using way points into a parked position.
Romero Leon et al. (U.S. Patent Application Publication No. 2021/0162985 A1) teaches a system for assisting parking a vehicle by identifying predetermined locators  that are preselected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662